DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-16 are pending and are examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Publication No. 2014/0186680 in view of Zhang et al., No. 2014/0045033.
Regarding Claim 1, Kim teaches a separator for a secondary battery comprising:
	A porous substrate and a heat resistant layer disposed on at least one surface of the substrate (see abstract; the coating layer is the recited heat resistant layer);
Kim further teaches that the heat resistant layer includes a first binder (the claimed acrylic heat-resistant binder); potentially a second binder (the claimed adhering binder, the compositions cited in paragraph 17 meet the recitation) and a filler, as further discussed below.
Kim discloses that the primary binder includes a structural unit derived from methacrylate or methacrylic acid (see paragraph 13), a cyano group structural unit (see paragraph 12), and a sulfonate group structural unit (see paragraph 12).
Additionally, Kim further teaches that the additional polymer (adhering binder) can include one or more of a variety of structures, including structures identified in the present specification and containing respective hydroxyl and acetate groups (see paragraph 17, indetifying further materials such as polyvinyl acetate etc.).  Finally, Kim provides alkali metal containing units (see paragraph 21).
Kim does not specifically provide the alkali metal containing units in the “adhering binder”.  Zhang provides a binder for battery separators comprising the acetate and hydroxyl containing groups 
Therefore, it would be obvious to one of ordinary skill in the art to modify the separator structure of Kim by using a binder included in the disclosure of Zhang, because the Zhang structure is suitable for separator formation.
Regarding Claim 2, Kim teaches chemical formula 3 (see paragraph 13).
Regarding Claim 3, Kim teaches chemical formula 4 in paragraph 13.
Regarding Claim 4, paragraph 12 fulfills chemical formula 7.
Regarding Claim 5, table 1 includes examples satisfying the ranges claimed in claim 5.
Regarding Claims 6 and 14, from Kim, it would be obvious to one or ordinary skill in the art to provide the weight average molecular weight in the range claimed.
Regarding Claim 7, from the teachings of Kim it would be obvious to provide the glass transition temperature in the range claimed.
Regarding Claim 8, the acrylic binder also may include an alkali metal (see paragraph 21).
Regarding Claim 9, Zhang teaches that polyvinyl alcohol may be included in the binder (see paragraph 67).
Regarding Claim 10, both references teach polyvinyl acetate.
Regarding Claim 11, Zhang teaches an alkali bound methacrylate salt (see paragraph 67).
Regarding Claim 15, it would be obvious to one of ordinary skill in the art to provide a ration as claimed of the binder, in order to tailor properties as desired absent criticality or unexpected results.
Regarding Claim 16, Kim teaches a battery featuring  a positive and negative electrode with the separator claimed (see paragraph 87).
Allowable Subject Matter
s 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the prior art does not teach the combination of feature in claim 12.  Claim 13 depends upon claim 12.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721